November 18, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Trust for Professional Managers Ladies and Gentlemen: We represent Trust for Professional Managers (the “Trust”) in connection with its filing of Post-Effective Amendment No. 470 (the “Post-Effective Amendment”) to the Trust’s Registration Statement (Registration Nos. 333-62298; 811-10401) on Form N-1A under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended.The Post-Effective Amendment is being filed pursuant to Rule 485(b) under the Securities Act. We have reviewed the Post-Effective Amendment and, in accordance with Rule 485(b)(4) under the Securities Act, hereby represent that the Post-Effective Amendment does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b). We consent to the use of this letter in the Post-Effective Amendment. Very truly yours, GODFREY & KAHN, S.C. /s/ Laura A. Bautista Laura A. Bautista OFFICES IN MILWAUKEE, MADISON, WAUKESHA, GREEN BAY AND APPLETON, WISCONSIN AND WASHINGTON, D.C. GODFREY & KAHN, S.C. IS A MEMBER OF TERRALEX®, A WORLDWIDE NETWORK OF INDEPENDENT LAW FIRMS.
